Citation Nr: 0720360	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  99-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, rated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




REMAND

The veteran served on active duty from July 1968 to July 1970 
and from August 1970 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Roanoke, Virginia RO now handles his claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board denied the claims at issue in December 2005.  The 
veteran appealed to the Court, and in September 2006, the 
Court granted a joint motion to vacate the Board's decisions 
and remand the case to the Board.  The parties agreed that VA 
failed to comply with VA's duty to notify the veteran, per 
38 C.F.R. § 3.159(e), that his employment records from 
Dockside Lineman were destroyed; and that it failed to 
provide the veteran with an adequate examination, pursuant to 
the VCAA and Stegall v. West, 11 Vet. App. 268 (1998), for 
his service-connected lumbosacral strain condition.  The 
Board must remand the case to the RO to comply with the 
Court's order.   

Records currently in a temporary file show that the veteran 
had lumbar spine surgery in 2006 and that he has had 
treatment for that disability and for PTSD.  The RO should 
ensure that all VA medical records of treatment for these 
disabilities dating from 2005 to present are incorporated 
into the veteran's claims folder and considered.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

RO compliance with this remand is not discretionary, and if 
the RO fails to comply with the terms of this remand, another 
remand for corrective action will be required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Comply with 38 C.F.R. § 3.159(e) by 
notifying the veteran that VA was 
unable to obtain the employment records 
from Dockside Linemen, Inc. because 
they were destroyed.  

2.  Incorporate into the veteran's 
claims folder all records of VA 
treatment for the veteran's lumbar 
spine and PTSD disabilities dating from 
2005 to present.

3.  Because the parties agreed in the 
Joint Motion for Remand granted by the 
Court that the specific instructions of 
the Board's January 2004 remand were 
not complied with, the veteran should 
again be afforded an examination of his 
lumbar spine to ascertain the severity 
and manifestations of his service 
connected disability.  All necessary 
tests and studies deemed necessary 
should be accomplished, but should 
include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.  
In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  

4.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of all evidence added to the record 
since the Board's 2005 decision.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



